Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 1 of 23 PageID #: 14840



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 BRISTOL-MYERS SQUIBB COMPANY and
 PFIZER INC.,

        Plaintiffs,

                v.                                       C.A. No. 17-cv-374-LPS
                                                         (CONSOLIDATED)
 AUROBINDO PHARMA USA INC. and
 AUROBINDO PHARMA LTD.,

        Defendants.


                    PLAINTIFFS’ OPENING POST-TRIAL BRIEF
               ON UNICHEM LABORATORIES, LTD.’S INFRINGEMENT

 Dated: December 20, 2019
                                                 Joseph J. Farnan, Jr. (Bar No. 100245)
 Of Counsel:                                     Brian E. Farnan (Bar No. 4089)
                                                 Michael J. Farnan (Bar No. 5165)
 William F. Lee (admitted pro hac vice)          FARNAN LLP
 Kevin S. Prussia (admitted pro hac vice)        919 N. Market Street, 12th Floor
 Andrew J. Danford (admitted pro hac vice)       Wilmington, DE 19801
 Timothy A. Cook (admitted pro hac vice)         Tel: (302) 777-0300
 Katherine P. Kieckhafer (admitted pro hac vice) Fax: (302) 777-0301
 WILMER CUTLER PICKERING                         farnan@farnanlaw.com
  HALE AND DORR LLP                              bfarnan@farnanlaw.com
 60 State Street                                 mfarnan@farnanlaw.com
 Boston, MA 02109
 Tel: (617) 526-6000                             Counsel for Plaintiffs Bristol-Myers Squibb
 Fax: (617) 526-5000                             Company and Pfizer Inc.

 Amy K. Wigmore (admitted pro hac vice)
 William G. McElwain (admitted pro hac vice)
 Heather M. Petruzzi (admitted pro hac vice)
 WILMER CUTLER PICKERING
  HALE AND DORR LLP
 1875 Pennsylvania Avenue NW
 Washington, DC 20006
 Tel: (202) 663-6000
 Fax: (202) 663-6363
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 2 of 23 PageID #: 14841



                                           TABLE OF CONTENTS

      I.      Nature & Stage of the Proceedings .................................................................1
      II.     Summary of the Argument .............................................................................1
      III.    Statement of Facts ...........................................................................................2
              A.        ’208 Patent ..........................................................................................2
              B.        ’945 Patent ..........................................................................................3
      IV. Argument ........................................................................................................4
              B.        Unichem’s ANDA Products Will Infringe the ’208 Patent’s
                        Asserted Claims ..................................................................................4
              C.        Unichem’s ANDA Products Will Infringe the ’945 Patent’s
                        Asserted Claims ..................................................................................5
                        1.      Technical Experts.......................................................................5
                        2.      Technological Background ........................................................6
                        3.      Dr. Berkland’s SEM-EDS analysis showed that the
                                apixaban particles in Unichem’s ANDA Products are
                                approximately one micron each .................................................8
                        4.      Dr. Berkland’s analysis of Unichem’s manufacturing
                                process confirms his conclusions .............................................14
                        5.      Unichem’s expert, Dr. Genck, conducted irrelevant
                                testing and ignored the Court’s claim construction order ........15
      V.      Conclusion & Remedies ...............................................................................18




                                                              –i–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 3 of 23 PageID #: 14842




                                           TABLE OF AUTHORITIES

                                                                                                                                PAGE(S)

CASES

   Abbott Labs. v. TorPharm, Inc.,
      300 F.3d 1367 (Fed. Cir. 2002)............................................................................................4

   Acorda Therapeutics Inc. v. Mylan Pharm. Inc.,
      817 F.3d 755 (Fed. Cir. 2016)..............................................................................................4

   Bayer AG v. Elan Pharm. Research Corp.,
      212 F.3d 1241 (Fed. Cir. 2000)............................................................................................4

   Eli Lilly and Co. v. Teva Pharm. USA, Inc.,
       619 F.3d 1329 (Fed. Cir. 2010)......................................................................................4, 17

   In re Gabapentin Patent Litig.,
       503 F.3d 1254 (Fed. Cir. 2007)......................................................................................4, 17

   Kraft Foods Grp. Brands LLC v. TC Heartland, LLC,
      232 F. Supp. 3d 632 (D. Del. 2017) ..................................................................................17

   Martek Biosciences Corp. v. Nutrinova, Inc.,
     579 F.3d 1363 (Fed. Cir. 2009)..........................................................................................13

   Streck, Inc. v. Research & Diagnostic Sys., Inc.,
       665 F.3d 1269 (Fed. Cir. 2012)..........................................................................................17

STATUTES, RULES, AND REGULATIONS

   35 U.S.C. § 271(a) .....................................................................................................................4

   35 U.S.C. § 271(e) ...............................................................................................................4, 18

   35 U.S.C. § 285 ........................................................................................................................18




                                                                 – ii –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 4 of 23 PageID #: 14843



                          TABLE OF ABBREVIATIONS

 Abbreviation      Description

 ’208 Patent       U.S. Patent No. 6,967,208 (JTX-1)

 ’945 Patent       U.S. Patent No. 9,326,945 (JTX-2)

 ANDA              Abbreviated New Drug Application

 Asserted Claims   For the ’208 Patent, claims 13 and 104.
                   For the ’945 Patent, claims 21 and 22.

 FDA               United States Food and Drug Administration

 Patents-in-Suit   The ’208 Patent and ’945 Patent

 BMS               Bristol-Myers Squibb Co.

 Pfizer            Pfizer, Inc.

 Plaintiffs        BMS and Pfizer

 Sigmapharm        Sigmapharm Laboratories, LLC

 Sunshine Lake     Sunshine Lake Pharma Co., Ltd. and HEC Pharm USA Inc.

 Unichem           Unichem Laboratories, Ltd.

 Defendants        Sigmapharm, Sunshine Lake, and Unichem

 UF                Uncontested Facts (D.I. 672, Ex. 1)

 POSA              Person of ordinary skill in the art. For the ’208 Patent, a POSA would
                   have the characteristics described at UF ¶ 20 as of September 21, 2001;
                   for the ’945 Patent, a POSA would have the characteristics described at
                   UF ¶ 31 as of February 24, 2011.

 FOF               Plaintiffs’ Proposed Findings of Fact

 CoC               Certificate of Correction

 SEM               Scanning Electron Microscopy

 EDS               Energy Dispersive X-ray Spectroscopy




                                          – iii –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 5 of 23 PageID #: 14844



I.    Nature & Stage of the Proceedings

       Plaintiffs Bristol-Myers Squibb Co. and Pfizer Inc. filed patent infringement actions

against 25 generic pharmaceutical companies that challenged the patents protecting Plaintiffs’

novel, blockbuster blood thinner, Eliquis®. U.S. Patent No. 6,967,208 (the “’208 Patent”)

specifically claims apixaban, which is the active chemical compound in Eliquis®, and U.S. Patent

No. 9,326,945 (the “’945 Patent”) covers certain compositions containing apixaban. Plaintiffs’

claims against 22 of those companies were resolved before trial. Between October 23, 2019, and

November 13, 2019, the Court held a trial for Plaintiffs’ claims against the remaining three. This

memorandum is Plaintiffs’ opening post-trial brief on their infringement claims against Unichem

Laboratories, Ltd. (“Unichem”). It is accompanied by Plaintiffs’ proposed findings of fact on

their infringement claims against Unichem (“FOF”). “Unichem’s ANDA products” refers to the

2.5 and 5 mg apixaban tablets that are the subject of Unichem’s ANDA No 210108. FOF ¶ 6.

The asserted claims against Unichem are claims 13 and 104 of the ’208 Patent and claims 21 and

22 of the ’945 Patent. FOF ¶¶ 8, 15.

II.   Summary of the Argument

       Unichem has stipulated to infringement of the ’208 Patent’s asserted claims. UF ¶ 14;

D.I. 665. Notably, Unichem does not join defendant Sigmapharm’s contention that apixaban

products cannot infringe the patent because the claims do not cover apixaban (or any other

compound in the world).

       Plaintiffs have offered ample evidence to prove that Unichem’s ANDA products infringe

the asserted claims of the ’945 Patent. Unichem admits that the apixaban in its product is

crystalline. To determine particle size of that crystalline material, Dr. Berkland analyzed

Unichem’s 5 mg tablet using a well-known technique, SEM-EDS. He analyzed thousands of




                                               –1–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 6 of 23 PageID #: 14845



crystalline apixaban particles from Unichem’s tablets, and from sample to sample, tablet to

tablet, granule to granule, every such particle he observed was approximately 1 micron in size.

There is overwhelming evidence, therefore, that the D90 of the crystalline apixaban in Unichem’s

ANDA products is well below the claimed threshold of 89 microns. Unichem’s evidence does

nothing to undermine Dr. Berkland’s conclusions. Unichem’s expert, Dr. Genck, analyzed the

wrong material and based his opinion on a claim construction this Court expressly rejected.

       For these reasons, Plaintiffs ask the Court to find that Unichem has infringed the asserted

claims of the ’208 and ’945 Patents and provide the requested relief.

III. Statement of Facts

       A.      ’208 Patent

       The ’208 Patent is about a group of compounds that are effective Factor Xa inhibitors.

’208 Patent (JTX-1). Plaintiffs have asserted two claims of the ’208 Patent in this case: Claims

13 and 104. Claim 13 recites:

               A compound according to claim 8, wherein the compound is:

               1-(4-methoxyphenyl)-7-oxo-6-[4-(2-oxo-1-piperidinyl)phenyl]-
               4,5,6,7-tetrahydro-1H-pyrazolo[3,4-c]pyridine-3-carboxamide

               or a pharmaceutically acceptable salt form thereof.

’208 Patent (JTX-1) at 269:1-6 & Dec. 2, 2008 CoC. It is undisputed that the chemical compound

recited in claim 13 is apixaban. UF ¶ 36; FOF ¶¶ 2, 9. Claim 104 recites “[a] compound according

to claim 13, which is a crystalline compound,” ’208 Patent (JTX-1) at Dec. 2, 2008 & Sept. 11,

2018 CoCs—i.e., crystalline apixaban.

       The Court construed one claim term of the ’208 Patent: “pharmaceutically acceptable

salts.” D.I. 381 at 1. It is undisputed that Unichem’s ANDA product contains apixaban, so this

construction is not relevant to infringement. The parties agreed that all other claim terms from



                                              –2–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 7 of 23 PageID #: 14846



the ’208 Patent have their plain and ordinary meaning to a person of ordinary skill in the art. D.I.

182 at 2; UF ¶ 23.

       B.      ’945 Patent

       The ’945 Patent is directed to solid pharmaceutical compositions of apixaban. FOF ¶ 17.

Claim 12, the independent claim from which asserted Claims 21 and 22 depend, FOF ¶ 15, reads:

               A solid pharmaceutical composition comprising

               a therapeutically effective amount of apixaban and a
               pharmaceutically acceptable diluent or carrier,

               wherein apixaban comprises crystalline apixaban particles,

               wherein the crystalline apixaban particles have a D90 equal to or
               less than about 89 µm, and

               wherein, as measured using a USP Apparatus 2 at a paddle rotation
               speed of 75 rpm in 900 mL, of a dissolution medium at 37° C., at
               least 77 wt % of apixaban in the pharmaceutical composition
               dissolves within 30 minutes in the dissolution medium, and the
               dissolution medium is 0.05 M sodium phosphate at a pH 6.8
               containing 0.05% sodium lauryl sulfate.

’945 Patent (JTX-2) at 10:13-27; FOF ¶ 16. Claims 21 and 22 add the further limitation that the

compositions comprise 2.5 and 5 mg of apixaban, respectively. ’945 Patent (JTX-2) at 10:46-49;

FOF ¶ 15.

       Unichem disputes only a single limitation of the asserted claims. The limitation requires

the crystalline apixaban particles in Unichem’s ANDA products have a D90 equal to or less than

about 89 µm. FOF ¶ 18. But Unichem offers no evidence to rebut Plaintiffs’ proof that

Unichem’s ANDA products meet this limitation. Instead, it only points to the particle size of its

pre-formulated apixaban based on a claim construction argument it lost.




                                               –3–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 8 of 23 PageID #: 14847



IV. Argument

       A.      Infringement Legal Standard

       The “infringement inquiry” under 35 U.S.C. § 271(e)(2)(A) is “whether, if a particular

drug were put on the market, it would infringe the relevant patent.” Acorda Therapeutics Inc. v.

Mylan Pharm. Inc., 817 F.3d 755, 760 (Fed. Cir. 2016). This determination is based on

consideration of all the relevant evidence, including the ANDA filing, other materials submitted

by the accused infringer to the FDA, and other evidence provided by the parties. Abbott Labs. v.

TorPharm, Inc., 300 F.3d 1367, 1373 (Fed. Cir. 2002).

       A patent claim is infringed when a person “without authority makes, uses, offers to sell,

or sells any patented invention, within the United States or imports into the United States any

patented invention during the term of the patent.” 35 U.S.C. § 271(a). A patent claim is literally

infringed if each limitation of the asserted claim is literally practiced by the accused product.

See, e.g., Bayer AG v. Elan Pharm. Research Corp., 212 F.3d 1241, 1247 (Fed. Cir. 2000).

Where infringement is contested, Plaintiffs have the burden of proving infringement by a

preponderance of the evidence. Id.

       A patent need not describe all the steps that may be used to prove infringement. Eli Lilly

and Co. v. Teva Pharm. USA, Inc., 619 F.3d 1329, 1345 (Fed. Cir. 2010). The suggestion that a

patent specification, much less the claims, must describe all of the ways a claim limitation could

be measured or tested is legally flawed. In re Gabapentin Patent Litig., 503 F.3d 1254, 1261-62

(Fed. Cir. 2007).

       B.      Unichem’s ANDA Products Will Infringe the ’208 Patent’s Asserted Claims

       Unichem has stipulated to infringement of the ’208 Patent’s asserted claims. UF ¶ 17;

D.I. 665; FOF ¶ 14.




                                                –4–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 9 of 23 PageID #: 14848



       C.      Unichem’s ANDA Products Will Infringe the ’945 Patent’s Asserted Claims

       The ’945 Patent claims apixaban formulations with certain properties. FOF ¶¶ 16-19.

One of those properties, and the only limitation at issue in this case, is that the crystalline

apixaban particles in the solid pharmaceutical composition must have a D90 particle size equal to

or less than 89 microns. FOF ¶¶ 18, 20.

       There are many ways to create a solid pharmaceutical composition with this property.

One way is via the methods disclosed in the patent, (FOF ¶ 49), like dry granulation, in which

the starting apixaban API is not dissolved during the manufacturing process. FOF ¶¶ 49, 101.

The patent describes measuring the particle size of the starting apixaban API and then discloses

the formulations and manufacturing processes used to create a solid pharmaceutical composition

with that API. FOF ¶ 49.

       But that is not the only way. Unichem dissolves its starting apixaban API in solution and

then recrystallizes the apixaban during the manufacturing process in such a way to ensure the

apixaban particles remain very small, well under 89 microns. FOF ¶¶ 81-93. When the starting

apixaban API is dissolved, it is in solution and is no longer crystalline, so the particle size of the

starting apixaban API does not provide any information about the particle size of apixaban in

Unichem’s ANDA products. FOF ¶¶ 50, 56, 100-102. The only way to assess the particle size

of the crystalline apixaban in Unichem’s ANDA products, therefore, is to measure the size of the

apixaban from Unichem’s tablets. That is what Plaintiffs’ expert Dr. Berkland did.

               1.      Technical Experts

       Dr. Cory Berkland is Plaintiffs’ expert on infringement by Unichem of the ’945 Patent.

Dr. Berkland is the Solon E. Summerfield Distinguished Professor at the University of Kansas.

FOF ¶ 27. His research focuses on pharmaceutical formulation and the delivery of




                                                 –5–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 10 of 23 PageID #: 14849



 pharmaceuticals to patients. Id. Dr. Berkland performed scanning electron microscopy and

 energy dispersive x-ray spectroscopy (“SEM-EDS”) and analyzed Unichem’s manufacturing

 processes to determine whether Unichem’s ANDA products contain crystalline apixaban

 particles having a D90 of less than or equal to 89 microns. FOF ¶¶ 51, 81.

        Dr. Allan Myerson is Plaintiffs’ expert on validity of the ’945 Patent. Dr. Myerson is a

 professor at the Massachusetts Institute of Technology whose research focuses on

 pharmaceutical manufacturing with an emphasis in issues related to crystallization, solid forms

 of pharmaceuticals, and novel solid dosage forms including solid pharmaceutical formulations.

 FOF ¶ 29.

        Dr. Wayne Genck is Unichem’s expert for the ’945 Patent infringement analysis. He is

 chief engineer and owner of Genck International with experience in particle size distribution of

 solid materials. FOF ¶ 30.

        Dr. Walter Chambliss is Defendants’ expert for the ’945 Patent validity analysis. He is

 a professor emeritus and a research professor in the pharmaceutics department at the University

 of Mississippi with experience in the BCS Classification, dissolution testing, and formulation

 development. FOF ¶ 31.

                2.     Technological Background

        There are many methods of measuring particle size, including laser light scattering and

 imaging. FOF ¶ 32. One such imaging technique is called scanning electron microscopy

 (“SEM”). FOF ¶ 33. SEM uses a high-powered microscope with an electron beam as the energy

 source. FOF ¶ 33. The electron beam is projected onto the surface of the sample and electrons

 are reflected back up to a detector. FOF ¶ 33. The detector converts the electrons into an image.

 FOF ¶ 33. At the same time, the imaging software produces a scale bar in the image. FOF ¶ 33.



                                               –6–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 11 of 23 PageID #: 14850



        Imaging techniques, such as SEM, are a standard technique for measuring particle size,

 including in solid pharmaceutical compositions. FOF ¶ 34. A POSA simply takes a picture of a

 pharmaceutical sample and measures the size of the particles in that picture using the scale bar.

 FOF ¶ 35. For example, in Reverchon, published in 2008, the authors measured the particle size

 of hydroxypropyl methylcellulose (“HPMC”) and ampicillin composite microparticles using

 SEM. FOF ¶¶ 39-41. These composite microparticles are a powder, which are an example of a

 solid pharmaceutical composition. FOF ¶¶ 39-40. The authors measured particles size using

 SEM by examining 20 images and then calculated the D50 and D90 particle sizes. FOF ¶¶ 41-42.

 The results were compared to D50 and D90 measurements obtained on the same samples using

 laser light scattering and found to be comparable.1 FOF ¶ 42.

        Energy dispersive x-ray spectroscopy (“EDS”) is an analytical technique that uses the

 exact same SEM instrument to identify particular components in a sample. FOF ¶ 36. When the

 electron beam hits the sample, the sample emits x-rays that are collected by a separate detector.

 FOF ¶ 36. Particular atoms of an element will produce a particular x-ray that can be used to

 identify that element. FOF ¶ 36. For example, carbon emits a specific x-ray that is different

 from the x-ray emitted by oxygen or nitrogen. FOF ¶ 36. The EDS detector converts the x-ray

 signals into colors representing each element. FOF ¶ 36. The image that is generated is also

 known as an elemental map. FOF ¶ 36.

        SEM-EDS is an analytical technique that uses SEM and EDS on the same sample. FOF

 ¶ 37. A POSA creates an image of the sample using SEM, and then generates an elemental map


   1
    Contrary to Unichem’s assertion, the results obtained by different methods are comparable.
 In Bosquillon, published in 2001, the results of SEM measurements were compared to four other
 measurement techniques, including laser light scattering. FOF ¶ 43. The results from all five
 methods were comparable. FOF ¶ 43. In conducting the SEM particle size measurements,
 Bosquillon measured only 100 particles. FOF ¶ 43.


                                                –7–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 12 of 23 PageID #: 14851



 using EDS that is superimposed onto that SEM image to identify the elements that make up the

 sample. FOF ¶ 37. The prior art discloses the use of SEM-EDS on pharmaceutical

 compositions. FOF ¶¶ 38-39.

        While SEM is a useful technique to measure particle size when the identity of a substance

 is known, SEM-EDS can be used to identify and measure particle size of a particular component

 in a mixture. FOF ¶ 44. By overlaying the elemental map from EDS on top of an SEM image, a

 POSA can identify the particular component to be measured. FOF ¶ 44.

        SEM-EDS was a routine and well-understood technique at the time of the invention.

 FOF ¶ 45. Dr. Myerson used it previously on pharmaceutical compositions. FOF ¶ 46.

 Unichem’s expert Dr. Genck admitted that SEM-EDS was available as of the date of the

 invention. FOF ¶ 47. Both Dr. Genck and Defendants’ expert Dr. Chambliss admitted that

 imaging techniques, such as SEM-EDS, could be used to measure particle size. FOF ¶ 48.

 Obtaining a D90 from particle size data is a mathematical calculation that is done either by

 software or by hand. FOF ¶ 48. Dr. Chambliss agreed that a POSA could use particle size

 results from image analysis to calculate a D90. FOF ¶ 48.

                3.     Dr. Berkland’s SEM-EDS analysis showed that the apixaban particles
                       in Unichem’s ANDA Products are approximately one micron each

        Dr. Berkland used SEM-EDS to measure the particle size of the crystalline apixaban in

 Unichem’s ANDA products. FOF ¶ 51. Because apixaban was the only ingredient in Unichem’s

 ANDA products that contained the element nitrogen, Dr. Berkland was able to use nitrogen as an

 identifier for apixaban. FOF ¶ 52.

        Dr. Berkland first ran a number of controls. FOF ¶ 53. He tested the Unichem starting

 apixaban API using SEM-EDS. FOF ¶ 53. Dr. Berkland’s analysis showed that the apixaban

 API showed a uniform distribution of nitrogen across the entire particle. FOF ¶ 55. Though the


                                                –8–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 13 of 23 PageID #: 14852



 particle size of Unichem’s starting apixaban API was quite large, that has no bearing on the

 particle size of apixaban in its final ANDA Products because Unichem dissolves the API during

 the manufacturing process. FOF ¶ 56.

        Dr. Berkland also examined the three main excipients used in Unichem’s manufacturing

 process by SEM-EDS, croscarmellose sodium, lactose anhydrous, and microcrystalline cellulose.

 FOF ¶¶ 53, 57. Dr. Berkland reviewed Unichem’s ANDA to obtain excipients from the very

 same vendors used by Unichem. FOF ¶ 54. He then confirmed they were in fact the same by

 comparing the certificates of analysis for the excipients he received with those contained in

 Unichem’s ANDA. FOF ¶ 54. His analysis demonstrated that none of the excipients contained

 nitrogen and the excipient particles had particle sizes averaging 100 microns. FOF ¶ 57.

        Having confirmed the nitrogen signal could be used to distinguish apixaban from the

 other excipients, Dr. Berkland then analyzed a 5 mg tablet sample of Unichem’s ANDA

 products. SEM-EDS only looks at the surface of the sample, so Dr. Berkland could not use the

 intact tablet to determine particle size. FOF ¶ 59. If he had tried, he would have seen only the

 surface of the tablet with its coating. Id. Dr. Berkland used a standard, common method to

 prepare a sample of the contents of the tablet. FOF ¶ 60. He first fractured the tablet and then

 gently removed some of the core material with a razor blade. FOF ¶ 58. The core material

 consisted of granules, which are composites of the excipient particles with apixaban particles

 deposited onto them during Unichem’s manufacturing process. FOF ¶ 89. This created a

 powder that could be placed in a sample holder and analyzed via SEM-EDS. FOF ¶ 58.

 Creating a powder from a tablet in order to analyze the contents is a standard procedure in the

 industry and was used both by Sunshine Lake’s expert Dr. Brittain in conducting XRPD on a




                                                –9–
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 14 of 23 PageID #: 14853



 Sunshine Lake sample and by Sigmapharm in performing XRPD on Sigmapharm’s ANDA

 products. FOF ¶ 60.

        Dr. Berkland’s images show that each granule contained a continuous distribution of

 oxygen and carbon, consistent with his expectation and consistent with his analysis of the

 excipient particles. FOF ¶ 70.




        In contrast, the distribution of nitrogen on the granules, representing apixaban, was

 significantly different. FOF ¶¶ 71-72.2 The nitrogen signal appeared as small, discrete islands

 separated from one another. Id. These islands of apixaban particles were very small, averaging

 approximately 1 micron in size. FOF ¶¶ 72-73. This is almost 100 times smaller than the

 threshold of 89 microns. FOF ¶ 74. Dr. Berkland did not observe a single apixaban particle

 approaching 89 microns. FOF ¶ 75.




   2
    The nitrogen signal on the granules was also different from the nitrogen signal for the starting
 apixaban API, which only contains apixaban and had a contiguous nitrogen signal over the entire
 particle to reflect that. FOF ¶ 72.


                                               – 10 –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 15 of 23 PageID #: 14854



        Dr. Berkland demonstrated that this sample preparation method had no impact on the

 particle size of the sample because the size of the granules he liberated from the tablet was

 consistent with the particle size of the excipients that went into the manufacturing process. FOF

 ¶ 61. The size of the granules liberated from the tablet was also consistent with the particle size

 of the common blend reported in Unichem’s ANDA. FOF ¶ 62. Finally, if any breakage of

 granules had occurred, there would have been visual evidence in the images. FOF ¶ 63. Dr.

 Berkland did not see any indication the granules were broken. Id.

        Dr. Berkland analyzed a representative number of granules and apixaban particles. He

 tested tablets from three different batches of Unichem’s 5 mg ANDA Product. FOF ¶ 64. From

 batch GAPH16004, he tested three different tablets. FOF ¶ 64. From batch GAPH16003, he

 tested two different sites on the sample holder from a single tablet. FOF ¶ 64. Dr. Berkland

 tested a single tablet and single site from batch GAPH16002. FOF ¶ 64. Dr. Berkland randomly

 selected granules to analyze, consistent with methods he used previously. FOF ¶ 65. In total,

 Dr. Berkland examined 68 granules. FOF ¶ 66.

        But the size of the granules is not what is at issue: it is the particle size of the crystalline

 apixaban on the granules that is at issue in this case. FOF ¶ 67. The term “particles” in the ’945

 Patent refers to individual apixaban particles, whether they exist singly or are agglomerated.

 FOF ¶ 67. Of the granules Dr. Berkland analyzed, only 85% had apixaban particles deposited on

 the surface. FOF ¶ 68. This is consistent with Unichem’s manufacturing process in which

 excipients are added after granulation in an amount equal to approximately 15% of the tablet

 weight. FOF ¶ 68. Each granule containing apixaban had dozens to hundreds of apixaban

 particles on the surface of the excipient particle. FOF ¶ 69. That means that, in total, Dr.

 Berkland observed and measured thousands of apixaban particles. FOF ¶ 69. Any criticism that




                                                 – 11 –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 16 of 23 PageID #: 14855



 Dr. Berkland did not measure a sufficient or representative number of particles is therefore

 misplaced. As discussed above, the prior art publications describe particle size measurements

 conducted using SEM that analyzed only 20 images, (FOF ¶ 41), or 100 particles of interest,

 which is less than the thousands of apixaban particles Dr. Berkland measured. FOF ¶ 43.

        Dr. Berkland concluded the samples he tested were representative of Unichem’s ANDA

 products because “from granule to granule, tablet to tablet and batch to batch” Dr. Berkland

 consistently observed the same pattern, “which told [him] that the apixaban particle size was

 consistently around 1 micron.” Tr. 623:25-624:6, 628:12-22 (Berkland); FOF ¶ 76. A POSA

 would understand that solid pharmaceutical compositions would need to have content

 uniformity, such that the same amount of active ingredient would be contained in every tablet.

 FOF ¶ 77. Therefore, a POSA would expect apixaban to be uniformly distributed throughout

 Unichem’s ANDA products, as Dr. Berkland observed, and not concentrated as large crystalline

 apixaban particles. FOF ¶ 78. There was no indication in Unichem’s ANDA that there were any

 problems with content uniformity. FOF ¶ 79.

        Because the apixaban particles Dr. Berkland observed in Unichem’s ANDA products had

 a particle size approximately 100 times smaller than 89 microns, he concluded that the apixaban

 particles in Unichem’s ANDA products had a D90 by volume far less than 89 microns. FOF

 ¶ 80. Dr. Berkland did not calculate the precise D90 of the apixaban particles contained in

 Unichem’s tablets because he did not have to. FOF ¶ 80. First, it is not required by the claims.

 The particle size limitation merely sets a threshold; it does not require Plaintiffs to calculate the

 precise D90 particle size of apixaban in Unichem’s tablets. Second, the particle size of every

 crystalline apixaban particle Dr. Berkland observed in apixaban in Unichem’s ANDA products




                                                 – 12 –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 17 of 23 PageID #: 14856



 was consistently so far below that threshold that performing a D90 calculation was unnecessary.3

 FOF ¶ 80.

        Plaintiffs have, therefore, offered ample evidence that the D90 of the apixaban particles in

 Unichem’s ANDA products is equal to or less than 89 microns. Infringement can be shown

 by “any method of analysis that is probative of the fact of infringement,” and, in some cases,

 “circumstantial evidence may be sufficient.” Martek Biosciences Corp. v. Nutrinova, Inc., 579

 F.3d 1363, 1372, 1374 (Fed. Cir. 2009) (“As detailed above, Martek presented testimony from

 two experts, each of whom conceptually analyzed the accused process and testified that it

 must meet the functional claim limitation based on the composition of Lonza’s culture medium

 and the known effects of chloride concentration on stainless steel corrosion.”). As an example, if

 an invention claims a vehicle that travels at speeds of one hundred miles an hour or less and the

 accused device is a bicycle, the inventor does not have to prove the limits of speed of the bicycle

 to prove infringement. Plaintiffs have not precisely calculated the D90 of the apixaban in

 Unichem’s ANDA products because it was unnecessary—the preponderance of the evidence

 demonstrates that Unichem’s 2.5 and 5 mg ANDA Products infringe claims 21 and 22 of the

 ’945 Patent. FOF ¶¶ 113-116.




   3
     Unichem’s expert Dr. Genck used the same logic. Dr. Genck relied on particle size testing of
 Unichem’s starting API reported in Unichem’s ANDA and particle size testing he performed on
 Unichem’s starting API. FOF ¶¶ 95-96. The two separate analyses gave results that differed by
 150 microns. FOF ¶ 97. However, because the particle sizes were sufficiently above the 89 micron
 threshold, the difference did not impact Dr. Genck’s conclusion that the particle size of the starting
 API did not meet the limitations of the ’945 Patent. FOF ¶ 98. Dr. Genck admitted he was not
 looking for a specific value, he just wanted to show the particle size was sufficiently above the
 threshold of 89 microns. FOF ¶ 99.


                                                – 13 –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 18 of 23 PageID #: 14857



                4.     Dr. Berkland’s analysis of Unichem’s manufacturing process confirms
                       his conclusions

        Dr. Berkland next examined Unichem’s manufacturing process, as reported in its ANDA,

 to confirm that his experimental observations were consistent with how Unichem made its

 tablets. FOF ¶ 81.

        Unichem uses a process called fluidized bed manufacturing. FOF ¶ 82.




 First, dry excipients including lactose anhydrous, microcrystalline cellulose, and croscarmellose

 sodium are fed into a fluidized bed granulator and air is passed underneath. FOF ¶ 83. In

 parallel, the starting apixaban API is completely dissolved in two volatile solvents, methylene

 chloride and isopropyl alcohol. FOF ¶ 84. The concentration of apixaban in this solution is

 dilute—just 1.2 percent. FOF ¶ 84.

        The dilute apixaban solution is then sprayed onto the surface of the excipient particles

 floating in the fluidized bed granulator. FOF ¶ 85. Small droplets of the dilute apixaban solution

 impact the surface of the dry excipients. FOF ¶ 85. The use of a high temperature and volatile

 solvents ensures that the solvents evaporate quickly, leaving behind very small apixaban



                                               – 14 –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 19 of 23 PageID #: 14858



 particles. FOF ¶¶ 86-87. The result is a granule consisting of an excipient particle with apixaban

 particles deposited on the surface. FOF ¶ 89. The use of a dilute apixaban solution with only 1.2

 % apixaban, volatile solvents, and the overall manufacturing process and parameters ensure that

 only very small apixaban particles are deposited on the surface of the excipient particles. FOF ¶¶

 84-89.

          After granulation, further steps are performed to produce a tablet. FOF ¶ 90. None of

 these steps would impact the size of the apixaban particle in Unichem’s ANDA products. FOF

 ¶ 90. Additionally, there are no material differences in the manufacturing processes used to

 produce Unichem’s 2.5 and 5 mg ANDA Products. FOF ¶ 92. Thus, the apixaban particle size

 would be the same in the 2.5 mg tablet as it is in the 5 mg tablet. FOF ¶ 92.

          The particle sizes Dr. Berkland observed using SEM-EDS, therefore, were entirely

 consistent with the apixaban particle size a POSA would expect from Unichem’s manufacturing

 process. FOF ¶ 91. This evidence further supports the conclusion that Unichem’s ANDA

 products infringe Claims 21 and 22 of the ’945 Patent. FOF ¶ 93.

                 5.      Unichem’s expert, Dr. Genck, conducted irrelevant testing and
                         ignored the Court’s claim construction order

          None of the evidence offered by Unichem’s expert, Dr. Genck, undermines Plaintiffs’

 proof that Unichem’s ANDA products infringe the asserted claims of the ’945 Patent.

          First, Dr. Genck relied on irrelevant testing. He relied on particle size testing performed

 on Unichem’s starting apixaban API as reported in Unichem’s ANDA. FOF ¶ 95. Dr. Genck

 also independently tested Unichem’s starting apixaban API. FOF ¶ 96. However, as mentioned

 above, and as Dr. Genck himself acknowledged, Unichem dissolves its API in solvents which

 then recrystallize during the manufacturing process. FOF ¶ 100. Dr. Genck had absolutely no

 evidence, nor did he even suggest, that the particle size of Unichem’s starting apixaban API is


                                                 – 15 –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 20 of 23 PageID #: 14859



 the same as the particle size of the apixaban in Unichem’s ANDA products. FOF ¶ 102. He

 even agreed that the crystalline apixaban in the tablets would not be the same as the starting API.

 FOF ¶ 103. The particle size of Unichem’s starting apixaban API is therefore completely

 irrelevant to determining whether Unichem’s ANDA products infringe the claims of the ’945

 Patent.

           Tellingly, Dr. Genck made no assessments of the apixaban particle size in Unichem’s

 ANDA products and admitted he does not know the particle size of apixaban in Unichem’s

 tablets. FOF ¶¶ 105-106. He conducted no analysis of any kind on Unichem’s ANDA products,

 including no analysis by SEM-EDS.4 FOF ¶ 105.

           Dr. Genck also applied a claim construction in forming his opinions that was expressly

 rejected by this Court. During claim construction, Dr. Genck proposed that the term “apixaban

 particles have a D90” be construed as “D90 is measured by laser light scattering (such as Malvern

 light scattering) of bulk apixaban particles.” Tr. 1193:11-15 (Genck); FOF ¶ 108. The Court

 rejected that construction, instead adopting the plain and ordinary meaning. FOF ¶ 109. The

 Court expressly noted that “[n]othing in the patent requires particle size to be measured one and

 only one way, in particular only by a laser light scattering method using only bulk apixaban

 particles, as Unichem contends.” D.I. 380 at 10; FOF ¶ 110.

           Dr. Genck acknowledged the Court’s claim construction opinion but stated “I’m not

 necessarily saying that because it is an opinion, that I’m going to agree with it as a person – a

 person of ordinary skill in the art.” Tr. 1195:7-22 (Genck); FOF ¶ 111. In direct contradiction to

 this Court’s order, it remains Dr. Genck’s opinion that the only particle size testing method

 claimed by the ’945 Patent is one that measure the particle size of the starting apixaban API by

   4
    Similarly Dr. Genck did not offer any experimental evidence that subsurface apixaban particles
 existed in Unichem’s ANDA products. FOF ¶ 104.


                                                – 16 –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 21 of 23 PageID #: 14860



 laser light scattering. Tr. 1195:23-1196:3 (Genck). “[E]xpert testimony that is inconsistent with

 the Court’s claim construction is unreliable and unhelpful to the finder of fact.” Kraft Foods

 Grp. Brands LLC v. TC Heartland, LLC, 232 F. Supp. 3d 632, 635 (D. Del. 2017).

        Using that improper construction, Dr. Genck opined on the validity of the ’945 Patent.5

 Tr. 1186:25-1188:12 (Genck). In his opinion, to the extent the ’945 Patent allows for the SEM-

 EDS method used by Dr. Berkland, it must be invalid. Id. He points specifically to the lack of

 any description of SEM-EDS in the specification and that development of any such technique

 would require undue experimentation.6 Id.

        But that is not the law. “The test for written description, however, has never been

 whether the patent includes a description of the steps that may be used to prove infringement.”

 Eli Lilly and Co., 619 F.3d at 1345. The suggestion that a patent specification, much less the

 claims, must describe all of the ways a claim limitation could be measured or tested is legally

 flawed. In re Gabapentin Patent Litig., 503 F.3d at 1261-62. It was unnecessary therefore for

 the inventors to disclose in the ’945 Patent specification every possible method of measuring

 particle size that might be used to prove infringement, including SEM-EDS.

        Additionally, “[i]t is well established . . . that a specification need not disclose what is

 well-known in the art” to be enabling. Streck, Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d

 1269, 1288 (Fed. Cir. 2012). SEM-EDS is a common and well-known technique, both Dr.

 Genck and Dr. Chambliss admitted as much. FOF ¶¶ 45-48. Therefore, imaging techniques like




   5
      Dr. Genck, however, did not submit an expert report on invalidity. FOF ¶ 94. The single report
 submitted by Dr. Genck was a rebuttal report on noninfringement. FOF ¶ 94.
    6
      Unichem bears the burden of proof on validity. Plaintiffs will respond more fully to any
 invalidity arguments raised by Unichem in response to Unichem’s briefing on the issues for which
 it bears the burden of proof.


                                                – 17 –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 22 of 23 PageID #: 14861



 SEM-EDS do not have to be described in a patent to satisfy the written description or enablement

 requirements.

        Dr. Genck’s validity opinion is therefore not only contrary to this Court’s claim

 construction opinion but also contrary to the Federal Circuit’s law on written description and

 enablement.

 V.    Conclusion & Remedies

        For the reasons above, Plaintiffs respectfully request that the Court find that Unichem’s

 making, using, offering to sell, or selling in the United States, or importing into the United States

 of Unichem’s ANDA products will literally infringe the asserted claims of the ’208 Patent and

 the ’945 Patent and, therefore, that the submission of Unichem’s ANDA infringes those claims

 under 35 U.S.C. § 271(e)(2)(A). Plaintiffs further request that the Court enter an order pursuant

 to 35 U.S.C. § 271(e)(4)(A) providing that the effective date of any approval of Unichem’s

 ANDA shall be a date which is not earlier than the latest expiration date of the Patents-in-Suit,

 including any extensions and/or additional periods of exclusivity to which Plaintiffs are or

 become entitled, and an order permanently enjoining Unichem, its affiliates, subsidiaries, and

 each of its officers, agents, servants and employees and those acting in privity or concert with

 them, from making, using, offering to sell, or selling in the United States, or importing into the

 United States Unichem’s ANDA products until after the latest expiration date of the Patents-in-

 Suit, including any extensions and/or additional periods of exclusivity to which Plaintiffs are or

 become entitled.7



   7
     Plaintiffs’ complaint also seeks any appropriate relief under 35 U.S.C. § 285. See Compl., D.I.
 1 in C.A. No. 17-382-LPS, Prayer for Relief ¶ 5 (Apr. 10, 2017). No party has yet made a motion
 for fees, and, at this point, that issue is premature. Plaintiffs may seek fees as permitted by the
 Federal Rules.


                                                – 18 –
Case 1:17-cv-00374-LPS Document 688 Filed 12/20/19 Page 23 of 23 PageID #: 14862



  Dated: December 20, 2019                            Respectfully submitted,

                                                      FARNAN LLP

  Of Counsel:                                         /s/ Michael J. Farnan
                                                      Joseph J. Farnan, Jr. (Bar No. 100245)
  William F. Lee (admitted pro hac vice)              Brian E. Farnan (Bar No. 4089)
  Kevin S. Prussia (admitted pro hac vice)            Michael J. Farnan (Bar No. 5165)
  Andrew J. Danford (admitted pro hac vice)           919 N. Market Street, 12th Floor
  Timothy A. Cook (admitted pro hac vice)             Wilmington, DE 19801
  Katherine P. Kieckhafer (admitted pro hac vice)     Tel: (302) 777-0300
  WILMER CUTLER PICKERING                             Fax: (302) 777-0301
   HALE AND DORR LLP                                  farnan@farnanlaw.com
  60 State Street                                     bfarnan@farnanlaw.com
  Boston, MA 02109                                    mfarnan@farnanlaw.com
  Tel: (617) 526-6000
  Fax: (617) 526-5000                                 Counsel for Plaintiffs Bristol-Myers Squibb
                                                      Company and Pfizer Inc.
  Amy K. Wigmore (admitted pro hac vice)
  William G. McElwain (admitted pro hac vice)
  Heather M. Petruzzi (admitted pro hac vice)
  WILMER CUTLER PICKERING
   HALE AND DORR LLP
  1875 Pennsylvania Avenue NW
  Washington, DC 20006
  Tel: (202) 663-6000
  Fax: (202) 663-6363




                                             – 19 –
